Citation Nr: 0700898	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-40 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for an angiomyolipoma of the left kidney.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 

INTRODUCTION

The veteran served on active duty from January 1959 to 
December 1962.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which 
declined to reopen the veteran's service connection claim for 
an angiomyolipoma of the left kidney.  

The veteran requested a hearing on this matter, which was 
held in July 2006.  Unfortunately, a written transcript of 
this hearing could not be produced.  In December 2006, the 
veteran indicated that he did not wish to appear for another 
hearing and that he wanted the Board to consider the case 
based on the evidence of record.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for an 
angiomyolipoma of the left kidney in a February 1999 rating 
decision.  The veteran was notified of this decision and of 
his appellate rights, but did not appeal the denial.

2.  The RO declined to reopen the claim of entitlement to 
service connection for an angiomyolipoma of the left kidney 
in a February 2003 rating decision.  The veteran was notified 
of this decision and of his appellate rights, but did not 
appeal the denial.

3.  Evidence obtained since the February 2003 rating decision 
denying service connection for angiomyolipoma is new and 
relates to an unestablished fact necessary to substantiate 
the claim.

4.  The veteran developed a rare, vascular, benign tumor of 
the left kidney as a result of active duty.

CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for an angiomyolipoma of the left kidney 
is new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

2.  The claim of entitlement to service connection for an 
angiomyolipoma is reopened.  38 U.S.C.A. §§ 1110, 1131, 7105 
(West 2002).

3.  A vascular benign tumor of the left kidney was incurred 
as a result of active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In February 1999, the RO denied service connection for an 
angiomyolipoma of the left kidney, finding that there was no 
evidence that the left kidney tumor was malignant so as to 
meet criteria for presumptive service connection based on 
exposure to ionizing radiation during service; service 
connection was also denied on a direct basis as there was no 
evidence of kidney disease during service.  The veteran was 
advised of this decision and of his appellate rights, but he 
did not appeal the denial of benefits.  As such, the rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  The veteran requested to reopen the claim on 
several occasions and in, February 2003, the RO declined to 
reopen the claim as there was no new and material evidence 
submitted or obtained by VA.  The veteran was advised of this 
decision and again did not appeal the denial of benefits.  
Therefore, the February 2003 rating decision also became 
final.

The veteran now seeks to reopen his claim for service 
connection for an angiomyolipoma of the left kidney.  Despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  For claims submitted subsequent to August 
2001, such as this claim, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which relates to an unestablished fact 
necessary to substantiate the claim that raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in February 2003.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence of record at the time of the February 2003 
rating decision included only service medical records showing 
no evidence of kidney disease, service personnel records 
showing that the veteran participated in Operation Dominic I 
during the Spring and Summer of 1962, and evidence of post-
service treatment for a benign tumor of the left kidney.  The 
record did not contain any medical evidence linking the 
veteran's left kidney tumor and/or any residuals thereof to 
the veteran's period of service, including his exposure to 
ionizing radiation during Operation Dominic I.  As such, the 
claim was denied.

Since the February 2003 rating decision, private medical 
reports were obtained showing that the veteran was treated in 
November 2003 for acute emphysematous cholecystitis with 
pneumobilia, sepsis and status-post-cholecystectomy; the 
records only noted the veteran's previous left nephrectomy 
for benign tumors.  More importantly, however, the veteran's 
treating physician submitted a statement in August 2006 
reflecting his opinion that the veteran's rare type of 
vascular tumor that was removed from the left kidney in 1992 
very probably developed as a result of the veteran's exposure 
to radiation during service.  This physician did not suggest 
that the tumor was malignant, but clearly stated that the 
tumor was a direct result of the veteran's exposure during 
service.

Given the evidence as outlined above, the Board finds that 
the medical opinion obtained in August 2006 is both new and 
material in that it was not previously before agency 
decision-makers and it speaks to the exact element of nexus 
needed to substantiate the veteran's claim.  As such, the 
Board finds that the claim must be reopened and considered on 
the merits.

The veteran asserts that he developed a benign tumor of the 
left kidney as a result of exposure to ionizing radiation 
during service.  He does not limit his claim to requesting 
service connection on a presumptive basis, he only requests 
that he be awarded compensation for the residuals of the left 
kidney tumor.   

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

Specific diseases listed in 38 C.F.R. § 3.309(d)(2) shall be 
service-connected if they become manifest in a radiation-
exposed veteran.  The term "radiation-exposed veteran" 
means either a veteran who while serving on active duty, or 
an individual who while a member of a reserve component of 
the Armed Forces during a period of active duty for training 
or inactive duty for training, participated in a radiation-
risk activity.  The term "radiation-risk activity" means:  
(A) onsite participation in a test involving the atmospheric 
detonation of a nuclear device, (B) the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 
1, 1946, and/or (C) internment as a prisoner of war in Japan 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupation forces in Hiroshima or Nagasaki, 
Japan, during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.309(d).

When it is determined that, (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, (2) the veteran 
subsequently developed a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
38 C.F.R. § 3.311(b)(5), the claim will be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  If any of the 
foregoing three requirements has not been met, it shall not 
be determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances.  See 38 C.F.R. 
§ 3.311(b).

The evidence of record shows that the veteran served 
honorably during peacetime and was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons.  His service medical records do 
not include any diagnosis of a kidney disease.  In 1992, the 
veteran underwent left nephrectomy secondary to an 
angiomyolipoma which was determined to be benign.

In August 2005, the veteran submitted information from the 
website of The National Academis Press (NAP), which contained 
an article discussing the health consequences of exposure to 
low levels of ionizing radiation and carcinogenic effects.  
The veteran highlighted an area of the article that contained 
a summary of epidemiologic studies of low levels of ionizing 
radiation exposure and cancer as well as a particular study 
which examined the incidence of cancer in atomic bomb 
survivors.  In this packet of materials, the veteran included 
an abstract relating to cancer risks attributable to low 
doses of ionizing radiation.  

In an August 2006 letter from the veteran's private 
physician, it was noted that the veteran had been involved in 
a hydrogen bomb test in the Pacific in 1962, which exposed 
him to radiation both in the air and water.  The physician 
advised that he had participated in the veteran's treatment 
in 1992 when the veteran had a rare benign, but life 
threatening, vascular tumor removed from the left kidney.  
This physician further indicated that in his 37-year medical 
practice, he had one other patient who was exposed to nuclear 
radiation in an atomic bomb test in Nevada and that patient 
developed two separate primary malignancies as did several of 
the patient's fellow comrades.  Based on this experience, the 
physician opined that it was his best medical opinion that 
the veteran's rare and benign vascular tumor of the left 
kidney was very probably the result of the veteran's nuclear 
radiation exposure.      

The Board points out that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board finds that 
the medical evidence of record is at least in relative 
equipoise as the only medical opinion relating directly to 
this veteran specifically concludes that the rare form of 
kidney tumor that developed was a result of exposures 
experienced during active service.  The general medical 
evidence regarding diseases that develop as a result of 
exposure to ionizing radiation cannot offset the medical 
opinion as it is substantiated by sufficient rationale to be 
quite credible.  As such, the Board finds that the veteran's 
benign tumor of the left kidney developed as a result of 
exposure to ionizing radiation during service.  Thus, service 
connection is granted on a direct basis.

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an angiomyolipoma of 
the left kidney is reopened.

Service connection for an angiomyolipoma of the left kidney 
is granted subject to the laws and regulations governing the 
award of monetary benefits. 



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


